Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “a step so formed that the conveyance guide surface is positioned on an upper side is provided between a lower surface of the opening and closing cover that is located on an upstream side of the conveyance guide surface and the conveyance guide surface”,  Claim 7 also recites “a step so formed that the conveyance guide surface is positioned on a lower side is provided between the lower surface of the opening and closing cover that is located on a downstream side of the conveyance guide surface and the conveyance guide surface.”  It is unclear what is meant by each recited step.  Where is each step located?  What element includes each recited step?  Further clarification is needed to understand the location and arrangement of each recited step in claim 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0320611 (Kubo et al.) (hereinafter “Kubo”).
Regarding claim 1, Figs. 1-10 show a document feeder (Fig. 1) comprising a device body (including 1 and 150), and an opening and closing cover (including 51) which is provided to be openable and closable with respect to the device body (including 1 and 150), and including a paper feed roller (82) and a paper feed roller drive shaft (82a) on the device body (including 1 and 150), 
the document feeder (Fig. 1) comprising a guide member (253), which is mounted rotatably to the paper feed roller drive shaft (82a) on an outer side (left side in Fig. 8) of the paper feed roller (82) in a roller axis direction thereof, and guides a document being conveyed, in a state where the opening and closing cover (including 51) is closed, by being opposed to the paper feed roller drive shaft (82a) in a predetermined orientation.  
Regarding claim 2, Figs. 1-10 show that a recess is provided at a position opposed to the paper feed roller (82) and the paper feed roller drive shaft (82a) on a lower surface of the opening and closing cover (including 51).  See v-shaped recess formed in lower surface of element 98 of the opening and closing cover (including 51) over feed roller (82) in Fig. 5.
Regarding claim 3, Figs. 1-10 show that the guide member (253) includes a conveyance guide surface formed as a flat surface.  See, e.g., Fig. 8.  
Regarding claim 4, Figs. 1-10 show that the guide member (253), which is mounted to the paper feed roller drive shaft (82a), is maintained in the predetermined orientation in which the conveyance guide surface faces downward by a weight of the guide member (253) itself.  
Regarding claim 5, Figs. 1-10 show that the guide member (253) is provided on both sides of the paper feed roller (82) with respect to the paper feed roller drive shaft (82a).  In particular, a guide portion 253 is provided on one side of roller 82 and a guide portion (including 202 and 254b) is provided on an opposite side of roller 82.  See, e.g., Fig. 8.  
Regarding claim 6, Figs. 8-9 show that the guide member (253) is provided with an inclined surface on an upstream side in a document conveyance direction with respect to the conveyance guide surface; and the inclined surface has an inclination that is raised from a downstream side toward the upstream side in a state where the guide member (253) is set to the predetermined orientation.  
Regarding claim 7, as best understood, Figs. 1-10 show that in a state where the opening and closing cover (including 51) is closed, and the guide member (253) is set to the predetermined orientation, a step so formed that the conveyance guide surface is positioned on an upper side is provided between a lower surface of the opening and closing cover (including 51) that is located on an upstream side of the conveyance guide surface and the conveyance guide surface, and a step so formed that the conveyance guide surface is positioned on a lower side is provided between the lower surface of the opening and closing cover (including 51) that is located on a downstream side of the conveyance guide surface and the conveyance guide surface.  
Regarding claim 8, Figs. 1-10 show that the conveyance guide surface is arranged with inclination to be raised from a downstream side toward an upstream side in a document conveyance direction, in a state where the guide member (253) is set to the predetermined orientation.  See, e.g., Figs. 8-9.  
Regarding claim 9, Figs. 8-9 show the guide member (253).  With regard to the recitation “wherein an outer end portion of the guide member in the roller axis direction is extended exteriorly relative to each of both ends of a maximum size document in a document width direction” in claim 9, this recitation depends upon article or medium that is acted upon by the structure being claimed.  As such, this recitation does not patentably distinguish claim 9 from the prior art apparatus of Kubo, particularly in view of MPEP2115.  As one example, a special width sheet can be selected and placed in the Kubo apparatus to meet the width limitations now set forth in claim 9.
Regarding claim 10, Figs. 1-10 show an image forming apparatus comprising the document feeder according to claim 1.  See, e.g., Fig. 1.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653